        Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 1 of 8




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane et al. v. Barr et al., No. 05-cv-2337          )

        MOTION FOR 24-HOUR EXTENSION OF TIME FOR THE FILING OF
        PLAINTIFF DUSTIN HIGGS’ REPLY IN SUPPORT OF HIS MOTION
         FOR PRELIMINARY INJUNCTION AND MOTION FOR LEAVE TO
            FILE AN AMENDED AND SUPPLEMENTAL COMPLAINT

       Plaintiff Dustin Higgs respectfully moves for a 24-hour extension in order to file his reply

in support of the pending motions for preliminary injunction and for leave to file an amended and

supplemental complaint. Mr. Higgs states the following reasons in support of this motion.

       1.      Mr. Higgs is scheduled to be executed on January 15, 2021. On December 4,

2020, Mr. Higgs moved for a preliminary injunction based on the as-applied Eighth Amendment

claim brought in his original complaint, as well as two claims in his proposed amended and

supplemental complaint (i.e., that execution under the 2019 Protocol would amount to an

increased punishment in violation of ex post facto principles, and that he was arbitrarily selected

for an execution date in violation of due process and the Eighth Amendment).

       2.      The Government filed an opposition to the pending motions on December 8, 2020

at 4:22 p.m. The Government’s opposition is 44 pages in length and includes six exhibits,

including two new expert declarations. See ECF No. 352. The expert declaration of Dr.


                                                 1
        Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 2 of 8




Antognini alone is 16 pages and cites 19 distinct sources. Moreover, Dr. Antognini’s declaration

relies on medical records maintained by the Bureau of Prisons; counsel for Mr. Higgs lacks

access to such records and did not receive them until yesterday afternoon.

       3.      The Court’s order of November 25, 2020, requires Mr. Higgs to file a reply by

5:00 p.m. tomorrow (Wednesday, December 9). ECF No. 333. The order provides that a movant

must demonstrate extraordinary circumstances in order to obtain an extension.

       4.      Mr. Higgs demonstrates the requisite extraordinary circumstances in light of the

pendency of other emergency capital litigation. Undersigned counsel represents Alfred

Bourgeois, who is scheduled for execution on Friday, December 11. Currently pending in Mr.

Bourgeois’s case is a motion for injunction pending appeal in the D.C. Circuit (Case No. 20-

5361). In that proceeding, the Government is required to file an opposition to the motion by 7:00

p.m. tonight, and Mr. Bourgeois must file a reply by 8:00 a.m. tomorrow. It would be

extraordinarily difficult for undersigned counsel and his colleagues to prepare and submit

adequate reply filings in both cases by the Courts’ respective deadlines.

       5.      Considering the rush of execution warrant litigation, the length and detail of the

Government’s response in this case, and the technical issues presented from new expert

declarations and otherwise, Mr. Higgs shows extraordinary circumstances that reasonably justify

a short extension of the Court’s reply-filing deadline.

       6.      Mr. Higgs’ execution date of January 15 remains some five weeks away. By

granting a one-day extension for the filing of the forthcoming reply, the Court would not imperil

its objective of ensuring that stay-of-execution remedies will avoid “eleventh-hour litigation”

and “last minute stays.” ECF No. 333 at 1.

       7       Counsel for Mr. Higgs has contacted opposing counsel, who states that the


                                                 2
        Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 3 of 8




Government does not intend to take a position with respect to this motion for extension.

       WHEREFORE, for the foregoing reasons, Plaintiff Dustin Higgs respectfully requests an

extension of 24 hours in which to file a reply in support of his motions for preliminary injunction

and for leave to file an amended and supplemental complaint, so that the reply would be due for

filing on or before 5:00 p.m. on Thursday, December 10.

Dated: December 8, 2020                      Respectfully submitted,

                                             /s/ Shawn Nolan
                                             Shawn Nolan, Chief, Capital Habeas Unit
                                             Matthew Lawry, Assistant Federal Defender
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             Telephone: 215-928-0520
                                             Email: shawn_nolan@fd.org

                                             Counsel for Plaintiff Dustin Higgs




                                                 3
        Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 4 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 8, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
      Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 5 of 8




(404) 688-7530
Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
      Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 6 of 8




Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
      Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 7 of 8




(212) 918-3000
Email: john.beck@hoganlovells.com      Alan E. Schoenfeld
                                       WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                      DORR LLP
KAISER DILLON, PLLC                    (212) 937-7294
(202) 869-1301                         Email: Alan.Schoenfeld@wilmerhale.com
Email: Aschmidt@kaiserdillon.com
                                       Kathryn Louise Clune
Norman Anderson                        CROWELL & MORING LLP
KAISER DILLON PLLC                     (202) 624-5116
(202) 640-2850                         kclune@crowell.com
nanderson@kaiserdillon.com
                                       Jennifer M. Moreno
Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
LLP                                    (602) 382-2718
(302) 658-9300                         Jennifer_moreno@fd.org
Email: Jying@mnat.com
                                       Ginger Dawn Anders
Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
WILMER CUTLER PICKERING HALE &         (202) 220-1107
DORR LLP                               Ginger.anders@mto.com
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                       MUNGER, TOLLES & OLSON LLP
*Ryan M. Chabot                        (202) 220-1100
WILMER CUTLER PICKERING HALE &
DORR LLP                               *Brendan Gants
(212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Dale Andrew Baich
OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
DEFENDER                               FEDERAL COMMUNITY DEFENDER
(602) 382-2816                         OFFICE, EDPA
Dale_Baich@fd.org                      (215) 928-0520
                                       Email: timothy_kane@fd.org
       Case 1:19-mc-00145-TSC Document 353 Filed 12/08/20 Page 8 of 8




Dated: December 8, 2020


                                   /s/ Shawn Nolan
                                   Shawn Nolan, Chief, Capital Habeas Unit
                                   Matthew Lawry, Assistant Federal Defender
                                   Federal Community Defender Office, E.D. Pa.
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   Telephone: 215-928-0520
                                   Email: shawn_nolan@fd.org

                                   Counsel for Plaintiff Dustin Higgs
